Citation Nr: 0026098	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  91-49 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California




THE ISSUES

1.  Entitlement to service connection for a complained low 
back disorder.  

2.  Entitlement to service connection for the claimed 
residuals of an eye injury.  

3.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1989 rating decision of the 
RO.  

In May 1992 and October 1994, the Board remanded this matter 
for additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran has current eye disability due to disease or injury 
which was incurred in or aggravated by service.  

3.  No competent evidence has been submitted to show that the 
veteran currently suffers from low back disability due to his 
service-connected right knee disability or other disease or 
injury which was incurred in or aggravated by service.  

4.  The veteran's right knee disability is shown to be 
manifested by current x-ray findings of degenerative joint 
disease with related pain, but neither a functional 
limitation of more than a noncompensable degree nor lateral 
instability or recurrent subluxation is demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for the residuals of an eye 
injury or a low back disorder.  38 U.S.C.A. §§ 1110, 5107(a), 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 
(1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 
5003, 5257, 5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United Stated Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  




A.  Residuals of an eye injury

The veteran contends that he suffers from the residuals of an 
injury to his eyes in service.  Specifically, the veteran 
testified at a hearing at the RO in March 1991 that, while he 
was stationed at Camp Pendleton, he was hit by a baseball 
"square" between the eyes, thus shattering the lenses of 
the sunglasses that he was wearing at the time.  According to 
the veteran, he was first treated in sick bay and then 
transported by ambulance to the base hospital, where they 
spent approximately 21/2 hours trying to get all of the glass 
out of his eyes.  

The veteran further testified that, after all of the glass 
was removed, his eyes were examined and no evidence of 
material was found.  However, shortly after the incident he 
did note a deterioration in his vision which he attributed to 
the injury described above.  At the hearing, the veteran also 
described a "worm" phenomena whereby an s-shaped form 
extended into his eye and impeded his vision.  The veteran 
also ascribed this condition to the injury in service.  

A careful review of the veteran's service medical records 
shows that, in February 1972, the veteran was treated for a 
complaint of blurred vision.  The remainder of the veteran's 
service medical records are negative for complaints or 
diagnoses referable to the eyes.  

In January 1994, the veteran was afforded a VA visual 
examination in conjunction with his claim.  At that time, the 
veteran reported a history of injury as described above, as 
well as current complaints involving a chronic floater in the 
left eye.  On examination, his vision was corrected at 20/20 
in both eyes.  Slit-lamp examination was unremarkable with no 
signs of scarring from the glass injury.  In addition, the 
lenses were clear and fundoscopic examination was entirely 
within normal limits.  There were no findings consistent with 
diplopia and visual fields were full to confrontation.  It 
was noted, however, that examination of the vitreous of the 
left eye revealed a posterior vitreous detachment which was 
stated to be consistent with his complaint of floaters.  

The examining physician, opined, however, that these floaters 
were not related to the injury in service.  In conclusion, 
the examiner noted the following impressions:  well 
examination; posterior vitreous detachment; and, history of 
eye injury, with no left sequelae.  

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertions that he currently 

suffers from eye disability due to disease or injury which 
was incurred in or aggravated by service.  Indeed, most 
recent VA examination in January 1994 was noted to be within 
normal limits.  

Furthermore, the VA physician conclusively stated that the 
posterior vitreous detachment found involving the left eye 
was not related to service.  The veteran, as a lay person, is 
not competent to offer an opinion as to questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

Thus, the Board finds that the veteran is not shown to be 
suffering from eye disability which is attributable to 
disease or injury incurred in or aggravated by service.  In 
light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection for the residuals of an eye injury.  


B.  Low back disorder

The veteran also contends that he suffers from a low back 
disability which is attributable to his service-connected 
right knee disability.  

The veteran's service medical records show that, in August 
1971, the veteran was treated for complaints of mid-back pain 
following a fall on a slippery floor the previous afternoon.  
The remainder of the service medical records are negative for 
complaints or findings referable to a back condition.  

At the hearing at the RO in March 1991, the veteran testified 
that he first noticed that he was experiencing recurring back 
pain in approximately 1980.  According to the veteran, since 
the right knee injury, he started sitting sideways and had 
begun to walk with a slight limp.  He further noted that he 
was constantly trying to take the weight off of his right 
knee, thus placing more pressure on his left leg and 
resulting in an almost unbearable pain above his pelvic area 
in the back.  

The veteran was afforded a VA examination in November 1998 
for purposes of, among other things, obtaining an opinion as 
to the likely etiology of any low back disability found.  At 
that time, the veteran was noted to have stated that 
approximately 15 years ago he began experiencing problems 
with his back which he attributed to his job and the fact 
that he was overweight.  He acknowledged that he had received 
no real treatment for the condition.  His complaints at the 
time of the examination included pain in the lumbosacral area 
which did not radiate.  He also reported some discomfort with 
extensive bending.  He further noted that if he lifted 
"correctly" he normally had no problems.  

An examination of the back showed the veteran to stand 
straight without observable scoliosis, list or tilt.  He also 
had a normal thoracic kyphosis and normal lumbar lordosis.  
He was able to reverse his lordotic curve with forward 
flexion and recover from forward flexion without difficulty.  
Additionally, no particular tenderness to palpation was 
evidenced over the spinous processes or the paraspinal 
musculature.  There was also no paraspinal muscle spasm 
present throughout the back and range of motion was full.  X-
ray studies performed in conjunction with the examination 
demonstrated 5 lumbar vertebrae with some lumbarization of 
S1, as well as mild to moderate loss of the disc space at L4-
5 and slightly greater loss at L5-S1 with some anterior 
osteophyte formation.  There also appeared to be facet 
changes at the L4-5 and L5-S1 levels.  

The final diagnoses included that of mechanical low back pain 
with degenerative osteoarthritic changes of the low back.  As 
for etiology of the condition, the examining physician 
concurred in the veteran's assessment that his back problems 
were related to his work.  The examiner further noted that, 
in his opinion, the veteran did not have a significant limp 
that would cause him to have problems with his low back.  

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertion that he currently suffers from back 
disability secondary to the service-connected right knee 
disability or due to other disease or injury which was 
incurred in or aggravated by service.  As noted above, on 
most recent VA medical examination in November 1998, the 
examining physician specifically concluded that the veteran's 
back condition was not related to his right knee condition.  
The veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu.  

In the absence of medical evidence to show that the veteran 
suffers from current disability involving the back which is 
related to his service-connected right knee disability or 
other disease or injury which was incurred in or aggravated 
by service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of a 
well-grounded claim of service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from an eye 
disability or low back disability due to disease or injury 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claims as set forth above well grounded.  


II.  Increased rating

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran was most recently afforded a VA examination of 
his right knee in November 1998.  At that time, the veteran 
reported that he had not received any recent care for his 
right knee as he did not feel that he had the time to take 
off from work.  He noted, however, that he had been using a 
brace for his right knee approximately 80 percent of the 
time, but that he had not used one since the last one had 
fallen apart 3 to 4 months prior to the examination.  He 
described his knee as being "okay" at the time of the 
examination, but reported that if he did a lot of squatting, 
lifting or carrying it would aggravate his knee.  He also 
complained of an "aching sensation and a twinge of pain" on 
the lateral aspect of the right knee, and noted that the knee 
would occasionally pop, which was quite painful.  He reported 
no complaints of swelling, true giving way or locking.  

According to the veteran, he usually had to wait a few 
minutes in the morning before he could "get going."  He 
described his walking as being usually pretty well, but noted 
an occasional limp.  He was able to climb and descend stairs 
without difficulty.  

A physical examination revealed the veteran to be able to 
stand on his toes and heels without difficulty and walk with 
a normal gait without external support.  He was also able to 
fully squat.  An examination of the knees, in particular, 
revealed no evidence of swelling, warmth or tenderness to 
palpation about either knee.  Joint lines were nontender and 
there was no crepitus on range of motion.  Range of motion 
was recorded as being from 0 to 140 degrees with both knees 
stable in all planes.  McMurray, pivot shift and Lachman 
tests were all negative.  

X-ray studies of the knees showed the joint lines to be well 
preserved.  There was perhaps very slight loss of the lateral 
joint line of the right knee, as well as some breaking of the 
intercondylar eminences.  Lateral views showed very small 
osteophytes at the superior pole of both patellae, but were 
considered to be essentially within normal limits.  Merchant 
views were also essentially within normal limits with perhaps 
some loss of cartilage in the medial aspect of the right 
knee.  

The final diagnoses included that of status post arthroscopic 
changes of the right knee most likely with partial lateral 
meniscectomy with very early degenerative changes.  The 
examining physician further emphasized that the veteran was 
able to walk without difficulty and had stated that he was 
able to walk at least a mile and did so almost every day.  He 
was also noted to have the ability to squat, go up and down 
stairs and do some ladder climbing.  The examiner did 
recommend, however, that the veteran might want to avoid 
frequent squatting and use of stairs as this might cause 
acceleration of the very early degenerative changes involving 
the right knee.  

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257 for slight, 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating is assigned if there is moderate recurrent 
subluxation or lateral instability.  Severe, recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (1999).  A 10 percent evaluation requires flexion 
limited to 45 degrees and extension limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation is assignable for flexion limited to 30 degrees 
and extension limited to 15 degrees.  Id.  A 30 percent 
evaluation is assignable for limitation of extension to 20 
degrees and limitation of flexion to 15 degrees.  Id.  
Evaluations of 40 and 50 percent require limitation of 
extension to 30 and 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence does, in fact, 
establish that the veteran has arthritis of the right knee.  
Thus, separate, compensable ratings pursuant to Diagnostic 
Codes 5003 and 5257 may be assigned. 

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

For reasons explained hereinbelow, the Board finds that the 
veteran is not entitled to separate compensable ratings under 
Diagnostic Codes 5003 and 5257.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the veteran's right knee disorder is 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5260 and 5261 for degenerative arthritis with 
limitation of motion.  As noted above, there is no medical 
evidence establishing that the veteran is suffering from 
recurrent subluxation or lateral instability entitling him to 
a compensable evaluation under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Furthermore, without regard to the veteran's complaints of 
pain and weakness, disability due to limitation of motion of 
the right knee would not be compensable.  Significantly, on 
most recent examination, extension was performed to 0 
degrees, and flexion was performed to 140 degrees.  
Consequently, the Board must address whether the veteran's 
right knee disability warrants compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

The veteran's arthritis is documented by x-ray studies, and 
while there is no evidence of painful motion on recent 
examination, the veteran did complain of pain relative to the 
lateral aspect of his right knee and occasional popping which 
was very painful.  The Board finds, therefore, that a rating 
of 10 percent is warranted for the demonstrated right knee 
functional loss pursuant to Diagnostic Codes 5003, 5260 and 
5261, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board concludes, however, that a rating in excess of 10 
percent is not warranted for the veteran's right knee 
disorder because the current rating already takes into 
account all the manifestations of the veteran's disability to 
the extent authorized under the regulations, including 
functional loss and his assertions of pain.  The veteran has 
not demonstrated a compensable degree of limitation of 
motion.  



ORDER

Service connection for the residuals of an eye injury and a 
low back disorder is denied, as well grounded claims have not 
been presented.  

An increased rating for the service-connected right knee 
disability is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 1 -


